El Juez Asociado Señor Feliberti Cintrón
emitió la opinión del tribunal.
Se nos presenta la interrogante siguiente: ¿Cuándo co-mienza a discurrir el término de noventa días para notifi-car al Estado de la intención de demandarle por daños oca-sionados por conducta negligente de funcionarios gubernamentales asociada a una causa de acción por per-secución maliciosa? Para poder precisarlo es pertinente co-nocer en qué momento se configura la acción denominada persecución maliciosa. Luego de examinar los eventos pro-cesales en controversia, así como el derecho aplicable, de-terminamos que el término de noventa días para notificar al Estado de la intención de instar una reclamación de este tipo, según dictamina el Art. 2A de la Ley Núm. 104 de 29 de junio de 1955, según enmendada, conocida como la Ley de Pleitos contra el Estado, comienza a transcurrir desde que el tribunal pronuncia su fallo absolutorio. Art. 2A de la Ley de Pleitos contra el Estado (Ley Núm. 104), 32 LPRA sec. 3077a (Art. 2A de la Ley de Pleitos contra el Estado o Ley Núm. 104). Veamos.
1 — I
Los Sres. Raymond Martínez Lozano y Ángel Toro Rivera (Recurridos o señores Martínez y Toro) presentaron una demanda en daños y perjuicios ante el Tribunal de Primera Instancia, Sala Superior de Ponce, contra el Go-bierno de Puerto Rico (Gobierno o Peticionario), el Depar-tamento de Corrección y Rehabilitación, los fiscales de la División de Integridad Pública Melvin Colón Bonet y Marie Díaz León (Fiscales), los agentes Listoriel López López, Aldo Flores Alicea, Otoniel González, Ecxer Quiñones, John Doe y Richard Doe (Agentes), así como contra las Compañías Aseguradoras A, B y C. Las alegaciones de los *400Recurridos, exfuncionarios del Departamento de Correc-ción y Rehabilitación, están basadas en un proceso penal iniciado el 16 de marzo de 2009 a través del cual el Minis-terio Público presentó cargos criminales contra ambos por violaciones al Código Penal de Puerto Rico de 2004 (33 LPRA see. 4629 et seq.) (derogado), así como a la Ley de Ética Gubernamental de 1985 (3 LPRA ant. see. 1801 et seq.) (derogada).(1) Al mismo tiempo se le imputaron al se-ñor Martínez violaciones a la Ley de Sustancias Controladas. 24 LPRA see. 2101 et seq.
Tras celebrarse el juicio en su fondo por tribunal de de-recho, el 24 de octubre de 2011 el juez de instancia emitió un fallo en corte abierta de No Culpabilidad a favor de los señores Martínez y Toro por las alegadas infracciones a la Ley de Ética Gubernamental.(2) Igualmente, encontró No Culpable al señor Martínez de violación al Art. 262 del Código Penal de 2004 y al señor Toro de violación al Art. 283 del mismo cuerpo normativo. 33 LPRA sees. 4890 y 4911, respectivamente (derogados). A petición de los Fisca-les, el tribunal archivó los cargos contra el señor Martínez por las infracciones a la Ley de Sustancias Controladas y *401al Art. 283 del Código Penal de 2004, supra, conforme lo admite la Regla 247(a) de Procedimiento Criminal de Puerto Rico, 34 LPRA Ap. II. El tribunal de instancia noti-ficó su pronunciamiento por escrito el 6 de diciembre de 2011, archivándose en autos la sentencia correspondiente ese mismo día.
Así las cosas, mediante carta de fecha 1 de febrero de 2012 los Recurridos notificaron, tanto al Secretario de Jus-ticia como al Secretario de Corrección, su intención de de-mandar al Gobierno por los hechos antes relatados.(3) El 23 de octubre de 2012 instaron la acción civil en cuestión para reclamar daños.
Adujeron que los Fiscales fueron negligentes en el des-cargo de sus funciones. Sostuvieron, además, que: la inves-tigación realizada por los Agentes demandados fue defi-ciente; los testigos desconocían los hechos básicos, además de que el caso fue fabricado. Esto provocó que a los recu-rridos se les imputaran cargos, a pesar de que los peticio-narios no contaban con evidencia para probar todos los ele-mentos de los delitos y procesarlos criminalmente. Alegaron, asimismo, que el Gobierno, a través de su Secre-tario de Justicia y el Departamento de Corrección y Reha-bilitación, respondía por las actuaciones de sus empleados, quienes le imputaron la comisión de delitos e instaron un procedimiento penal en su contra, a sabiendas de que no incurrieron en esa conducta. Los señores Martínez y Toro plantearon que a consecuencia de estos acontecimientos fueron separados de sus puestos, humillados y destruidos en el ámbito económico, emocional y familiar. Como resul-tado de la supuesta negligencia desplegada por el Peticio-nario y sus funcionarios, cada uno de los Recurridos soli-*402citó una indemnización no menor de $300,000 por los daños sicológicos, las angustias mentales y las pérdidas económicas sufridas.
El 18 de marzo de 2013, el Gobierno presentó una Mo-ción de Desestimación mediante la cual advirtió que proce-día desestimar con perjuicio la reclamación en su contra por estar prescrita.(4) Del mismo modo, argumentó que los señores Martínez y Toro incumplieron con el requisito de notificación oportuna al Secretario de Justicia, tal y como lo exige el Art. 2A de la Ley de Pleitos contra el Estado. Concluyó que la referida conducta repercutió negativa-mente en la preparación de su defensa de esa reclamación.
En su oposición a la solicitud de desestimación, los Re-curridos plantearon que la acción estaba en tiempo, ya que, según éstos, el término para notificar al Estado e instar la acción civil en daños comenzó a transcurrir a partir de la notificación del fallo de no culpabilidad, fecha en que ad-virtieron el daño. Alegaron, además, que el Peticionario ha tenido conocimiento y control de la prueba del caso, lo que les exime de tener que notificar en el plazo legal de no-venta días. Atendida la posición de ambas partes, el 2 de mayo de 2013 el tribunal de instancia denegó la petición de desestimación.
El Gobierno solicitó la reconsideración oportuna del dic-tamen, reiterando los argumentos originales. Planteó, en la alternativa, que el término para notificar al Secretario de Justicia comenzó a transcurrir desde el fallo en corte abierta y no de su notificación escrita. Destacó que el pro-ceso criminal contra los Recurridos no tuvo el efecto de relevarlos de su deber de notificar formalmente al Estado de su intención de demandarlo en el tiempo fijado en ley. Permitir lo contrario, concluyó, dejaría al Gobierno en des-*403ventaja e indefensión. Los señores Martínez y Toro objeta-ron el supuesto estado de indefensión del Gobierno, debido a que la información relacionada al pleito, según propusie-ron, estaba a cargo de sus propios funcionarios.
Mediante Resolución de 30 de octubre de 2013, el foro de instancia acogió la postura de los Recurridos. Insatisfecho con la referida determinación, el Peticionario interpuso un recurso de certiorari ante el Tribunal de Apelaciones en el que señaló que el foro de instancia erró al concluir que los Recurridos cumplieron con el requisito de notificación de acuerdo con el Art. 2A de la Ley Núm. 104. El foro apela-tivo intermedio denegó el recurso solicitado amparado en los criterios dispuestos en la Regla 40 de su Reglamento, 4 LPRA Ap. XXII-B. No obstante, encontró que los señores Martínez y Toro notificaron oportunamente al Secretario de Justicia su intención de demandar. A base de ello, indicó que su intervención resultaba innecesaria en esa etapa procesal del caso porque la determinación recurrida no constituía abuso de discreción o error en la aplicación de la norma procesal. Cónsono con lo anterior, devolvió el caso al tribunal de instancia para que continuaran los procedi-mientos de rigor.
A raíz de esta determinación, el Gobierno acudió ante nos y señaló que el Tribunal de Apelaciones erró al deter-minar que los Recurridos notificaron a tiempo al Secretario de Justicia de su intención de demandar al Estado. Expe-dido el auto de certiorari el 31 de octubre de 2014 y con-tando con las respectivas comparecencias de las partes, procedemos a resolver.
h-H h-i
 Antes de iniciar la discusión del derecho aplicable es meritorio aclarar que al amparo de nuestro ordena-miento vigente, como veremos, el Gobierno no responde por los daños causados por sus agentes o funcionarios al instar *404con malicia y sin causa probable un proceso criminal contra un sujeto. No obstante, si como sucede en este caso, existen alegaciones de actos u omisiones negligentes por parte de funcionarios públicos, sí está expuesto a responder por los daños ocasionados, aunque estén asociados de alguna manera a la conducta intencional constitutiva de persecución maliciosa. Esa distinción es importante a los efectos de eludir la inmunidad soberana y sienta las bases que permiten establecer a partir de qué momento se confi-gura esta otra causa de acción y, por ende, surge la obliga-ción de los agraviados de notificar al Gobierno su intención de demandarle.
Por último, advertimos que nuestro análisis se ceñirá al aspecto estrictamente procesal del caso según planteado como error ante este Tribunal, (5) sin adentrarnos a evaluar los méritos de la reclamación basada en negligencia traída en contra del Estado y de varios funcionarios públicos por eventos ligados al proceso penal deliberado.(6)
*405A. Ley de Pleitos contra el Estado
En Puerto Rico rige la doctrina de inmunidad del Estado o inmunidad soberana desde que el Tribunal Supremo de Estados Unidos la incorporó a nuestro ordenamiento por mandato judicial en Porto Rico v. Rosaly y Castillo, 227 US 270 (1913). Véanse: Rosario Mercado v. ELA, 189 DPR 561 (2013); Guardiola Álvarez v. Depto. de la Familia, 175 DPR 668 (2009). Esta doctrina sirve de fundamento legal para impedir procesos judiciales contra el Estado, sin su consentimiento. Guardiola Alvarez v. Depto. de la Familia, supra; Defendini Collazo et al. v. E.L.A., Cotto, 134 DPR 28 (1993).
No obstante, la adopción de este principio propició que el Poder Legislativo promulgara una serie de medidas a fin de prescribir los contextos en los que admitiría imponerle responsabilidad torticera al Estado. Guardiola Álvarez v. Depto. de la Familia, supra; Berríos Román v. E.L.A., 171 DPR 549 (2007). La última de éstas es la Ley Núm. 104 de 29 de junio de 1955 (32 LPRA see. 3077 et seq.), conocida como Ley de Pleitos contra el Estado, la cual constituye una renuncia del soberano a su inmunidad que, aunque amplia, no representa una autorización ilimitada en contra de la protección que le asiste. Doble Seis Sport v. Depto. Hacienda, 190 DPR 763 (2014); Guardiola Álvarez v. Depto. de la Familia, supra; Berríos Román v. E.L.A., supra. La Ley Núm. 104 es, más bien, una renuncia parcial del Estado a su inmunidad, que dispone las circunstancias específicas según las cuales éste consintió ser demandado. Id. Entre éstas, la ley impuso responsabilidad vicaria al Estado, autorizando las acciones judiciales en su contra por los daños ocasionados a la persona o a la propiedad, por los actos u omisiones culposas o negligentes de sus empleados, funcionarios o agentes en el descargo oficial de sus funciones. Art. 2, 32 LPRA sec. 3077(a). Autorizó, además, *406las demandas basadas en la Constitución, leyes o regla-mentos de Puerto Rico. Art. 2, 32 LPRA sec. 3077(c).
La intención de la Ley de Pleitos contra el Estado es que el cuerpo político responda por las actuaciones u omisiones de sus agentes y empleados de la misma forma en que se-ría responsable un ciudadano particular, siempre y cuando el agraviado cumpla con las condiciones y salvaguardas procesales dispuestas en la medida. Doble Seis Sport v. Depto. Hacienda, supra; Zambrana Maldonado v. E.L.A., 129 DPR 740 (1992). Algunas de estas restricciones versan sobre el requisito de notificación al Secretario de Justicia, el tipo de acción para las cuales el Estado conserva su in-munidad y el término prescriptivo aplicable a las reclamaciones. 32 LPRA secs. 3077a, 3081 y 3083. Aunque la legislación resulta en un beneficio dual, tanto para el perjudicado, como para el funcionario gubernamental, no podemos perder de perspectiva que la medida en cuestión se ajusta a la conveniencia propia del Estado. Doble Seis Sport v. Depto de Hacienda, supra. Por tal razón, merece una interpretación restrictiva a su favor. Id.; Rosario Cartagena v. E.L.A., 101 DPR 620 (1973).
1. Conducta intencional v. Conducta negligente
El Art. 6 de la Ley Núm. 104 contempla unas categorías de actos para las cuales el Estado no estuvo dispuesto a ceder su inmunidad. 32 LPRA see. 3081. Específicamente, su inciso (d) prohíbe demandar al cuerpo político para exigir el resarcimiento de daños por los actos u omisiones de un funcionario, agente o empleado que constituyan “acometimiento, agresión u otro delito contra la persona, encarcelación ilegal, arresto ilegal, persecución maliciosa, calumnia, libelo, difamación y falsa representación e impostura”. (Enfasis suplido). 32 LPRA sec. 3081(d). Véanse, además: Valle v. E.L.A., 157 DPR 1 (2002); Meléndez v. E.L.A., 81 DPR 824 (1960). En síntesis, el Estado es llamado a responder como cualquier otra persona por los *407actos negligentes de sus empleados en su función oficial, pero reservó su inmunidad cuando estos constituyen con-ductas intencionales o delictivas. (7) Valle v. E.L.A., supra; Romero Arroyo v. E.L.A., 127 DPR 724 (1991); Meléndez v. E.L.A., supra.
Aunque, como regla general, el cuerpo político solo responde por los actos negligentes y descuidados de sus empleados, este Tribunal se ha dado a la tarea de atemperar esa limitación con la intención propia de la medida legislativa. Galarza Soto v. E.L.A., 109 DPR 179 (1979). A estos efectos, hemos resuelto que el Estado está sujeto a responsabilidad en cualquiera de los supuestos siguientes:
(1) cuando el empleado, agente o funcionario causa un daño por su exclusiva culpa o negligencia mientras desempeña sus funciones y actúa en su capacidad oficial;
(2) cuando el empleado, agente o funcionario causa un daño mientras desempeña sus funciones y actúa en su capacidad oficial por una actuación preponderantemente negligente, aun cuando dicha conducta tenga algunos elementos intencionales;
(3) cuando, a pesar de que el daño fue directamente producido por un acto enteramente intencional de los cuales no responde el Estado, hubo otros actos negligentes separados de cocau-santes del daño por los cuales sí debe responder el Estado, y
(4) cuando el Estado a través de sus agentes es negligente por omisión al incumplir con un deber impuesto por las leyes y la Constitución. (Enfasis suprimido y citas omitidas). Leyva et al. v. Aristud et al., 132 DPR 489, 510-511 (1993).
El hecho de que la conducta lesiva sea producto de actos intencionales de los empleados o agentes estatales, no es suficiente para admitir automáticamente la inmunidad del soberano. Leyva et al. v. Aristud et al., supra. Lo opuesto sería concederle inmunidad absoluta al cuerpo político en situaciones en las que el acto intencional no fue la única causa del daño, en patente conflicto con los principios generales de responsabilidad extracontractual. Id. El *408Estado conserva su inmunidad cuando, por ejemplo, la ac-tuación intencional de un funcionario constituye un acto aislado e imprevisible por sus superiores o no pueda esta-blecerse nexo jurídico suficiente entre las actuaciones del empleado y los intereses del cuerpo político. Íd.; Sánchez Soto v. E.L.A., 128 DPR 497 (1991).
2. Persecución maliciosa
La persecución maliciosa consiste en “la presentación maliciosa y sin causa de acción probable, de un proceso criminal o civil contra una persona, que produce daños a ésta”. (Énfasis suplido y citas omitidas).(8) García v. E.L.A., 163 DPR 800, 810 (2005). Esta acción procede cuando un sujeto sigue “todas las formalidades legales requeridas pero las ‘pervierte’ o ‘corrompe’ al actuar maliciosamente y sin causa de acción probable”.(9) H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. JTS, 1986, Vol. I, pág. 110.
Los cuatro requisitos esenciales para que prospere una causa de acción por persecución maliciosa son los siguientes: (1) que el demandado instituyó o instigó una acción penal activa y maliciosamente; (2) sin causa probable; (3) que el proceso criminal concluyó de manera favora*409ble al demandante,(10) y (4) que a consecuencia de ello, éste sufrió daños. Parrilla v. Ranger American of P.R., 133 DPR 263 (1993); Raldiris v. Levitt & Sons of P.R., Inc., 103 DPR 778 (1975); Parés v. Ruiz, 19 DPR 342 (1913).
El perjudicado deberá alegar y probar la falta de causa probable por parte del demandado al presentar la denuncia o acusación y la malicia en cuanto a los hechos. Parés v. Ruiz, supra. “[L]os motivos, propósitos y designios del autor (malicia combinada con falta de causa probable de ac-ción) son relevantes”. Brau del Toro, op. cit., pág. 110. “Es preciso que medie una imputación maliciosa, hecha de mala fe y sin fundamento razonable. [...] De otra forma, se estaría obstaculizando el procedimiento de investigación de las autoridades competentes dirigido al esclarecimiento de los hechos a los fines de exigir la responsabilidad que corresponda”. Raldiris v. Levitt & Sons of P.R., Inc., supra, pág. 782. Cabe destacar que en los casos de persecución maliciosa, la malicia no se presume. Id. Para ello es nece-sario demostrar cuál era el fin ulterior del demandado al someter a un acusado a la justicia. El demandante tiene el peso de probar la malicia, con bases fácticas y no con ale-gaciones vagas o meras conclusiones de derecho.
El otro elemento indispensable consiste en auscultar si la causa penal terminó favorablemente para el deman-dante, mediante determinación final y firme. C.J. Irizarry Yunqué, Responsabilidad civil extracontractual: Un estu-dio basado en las decisiones del Tribunal Supremo de Puerto Rico, 7ma ed., San Juan, [Ed. autor], 2009, pág. 147. Ello es importante para establecer a partir de qué momento el demandante sabe del daño y puede ejercer la *410causa de acción. Esto queda satisfecho cuando el imputado de delito es absuelto o el proceso criminal ha terminado de otro modo favorable para él. Parés v. Ruiz, supra.
3. Requisito de notificación y la justa causa para su incum-plimiento
El imperativo de notificación previa al soberano es otra de las condiciones impuestas por la Ley Núm. 104, cuyo incumplimiento es capaz de impedir las reclamaciones torticeras contra el Estado. El Art. 2A de la referida disposición legal impone al agraviado el deber de dirigir una notificación escrita al Secretario de Justicia, como requisito de cumplimiento estricto a ser satisfecho antes de entablar una acción judicial en contra del cuerpo político. Art. 2A(a) de la Ley de Pleitos contra el Estado.(11) A estos efectos, la notificación deberá cursarse en los noventa días siguientes a la fecha en que el demandante conoce el daño. Art. 2A(c) de la Ley Núm. 104.
La notificación deberá cumplir con una serie de exigencias de forma y contenido. Advertirá por escrito “en forma clara y concisa, la fecha, sitio, causa y naturaleza general del daño sufrido, los nombres y direcciones de sus testigos, y la dirección del reclamante, así como el sitio donde recibió tratamiento médico en primera instancia”. Art. 2A(e) de la Ley Núm. 104. La disposición enfatiza que:
No podrá iniciarse acción judicial [...] alguna contra el Estado [...] por daños causados por la culpa o negligencia de aquél, si no se hubiese efectuado la notificación escrita en la forma y manera y dentro de los plazos prescritos en esta sección, a menos que no haya mediado justa causa para ello. (Enfasis suplido). Art. 2A(e) de la Ley Núm. 104.
*411De lo anterior se desprende que la obligación de notifi-car al soberano exige dos condiciones importantes. El aviso al Estado deberá producirse, primeramente, dentro de los noventa días contados desde que el agraviado conoce el daño y segundo, antes de éste iniciar la acción judicial. Passalacqua v. Mun. de San Juan, 116 DPR 618 (1985). De no satisfacerlos, la Ley Núm. 104, clara e inequívoca-mente, prohíbe comenzar proceso judicial alguno en contra del Estado, salvo que medie justa causa que torne innece-saria la notificación o prolongue el término para efectuarla.(12) Art. 2A(e) de la Ley de Pleitos contra el Es-tado; Passalacqua v. Mun. de San Juan, supra.
La notificación impuesta por la Ley Núm. 104 responde a un fin público específico. Protege al Estado de reclama-ciones en daños ajenas a su conocimiento. Acevedo v. Mun. de Aguadilla, 153 DPR 788 (2001). En repetidas ocasiones hemos pautado que la notificación pretende:
1-proporcionar a estos cuerpos políticos la oportunidad de in-vestigar los hechos que dan origen a la reclamación;
2-desalentar las reclamaciones infundadas;
3-propiciar un pronto arreglo de las mismas;
4-permitir la inspe[c]ción inmediata del lugar del accidente antes de que ocurran cambios;
5-descubrir el nombre de las personas que tienen conocimiento de los hechos y entrevistarlas mientras su recuerdo es más confiable;
6-advertir a las autoridades [pertinentes] de la existencia de la reclamación para que se provea la reserva necesaria en el presupuesto anual; y
7-mitigar el importe de los daños sufridos [...] (Citas omitidas). Mangual v. Tribunal Superior, 88 DPR 491, 494 (1963). Véanse, además: Acevedo v. Mun. de Aguadilla, supra, pág. 799; Zambrana Maldonado v. E.L.A., supra, pág. 755.
*412Reiteramos que la notificación es una parte esencial de la causa de acción, sin la cual el Estado conserva su inmunidad y el demandante pierde su derecho a un remedio. Rosario Mercado v. ELA, supra; Berríos Román v. E.L.A., supra; Passalacqua v. Mun. de San Juan, supra. En ese sentido, el mencionado requisito debe aplicarse de manera rigurosa. Rosario Mercado v. ELA, supra; Berrios Román v. E.L.A., supra. No obstante, su naturaleza es de cumplimiento estricto, con un efecto jurídico distinto al jurisdiccional. Art. 2A(e) de la Ley Núm. 104. Rosario Mercado v. ELA, supra; Berrios Román v. E.L.A., supra. Ello nos ha permitido admitir excepciones donde el esquema legislativo pierde el propósito de proteger los intereses del Estado o jurídicamente no se justifica aplicar el requisito a tales circunstancias. Rosario Mercado v. ELA, supra; Berrios Román v. E.L.A., supra; López v. Autoridad de Carreteras, 133 DPR 243 (1993).
Como cuestión de hecho, este Tribunal se ha negado a exigirlo de forma automática por ser innecesario y no con-trariar los propósitos de la ley, cuando: (1) la defensa de falta de notificación es renunciada por el Estado;(13) (2) el funcionario a quien se ha de notificar y contra el cual se dirige la acción es el mismo, por lo que posee conocimiento personal sobre los hechos;(14) (3) el riesgo de que la prueba objetiva desaparezca es mínimo y el Estado puede corrobo-rarla fácilmente;(15) (4) se entabla una acción directa contra la aseguradora;(16) (5) una parte presenta una recon-vención compulsoria, luego de que la entidad estatal inicia una acción en su contra en el término dispuesto en ley para *413notificar;(17) (6) la parte ha demandado y diligenciado el emplazamiento en los noventa días que requiere la ley para notificar,(18) y (7) la tardanza no es imputable al de-mandante y torna inútil la notificación. Rivera de Vincenti v. E.L.A., 108 DPR 64 (1978).
Aunque hemos dado una interpretación liberal a la aplicación de esta norma, no significa que lo hayamos dejado sin efecto, prerrogativa de exclusiva competencia legislativa.(19) Berrios Román v. E.L.A., supra; Loperena Irizarry v. E.L.A., 106 DPR 357 (1977). Consistente con nuestras últimas decisiones, colegimos que “el requisito de notificación mantiene su vigencia y validez, no es irrazonable ni restringe de forma indebida los derechos del reclamante”. Rosario Mercado v. ELA, supra, pág. 567. Véase, además, Berrios Román v. E.L.A., supra, pág. 562. “[T]odo demandante tiene que explicar [detalladamente] la tardanza en notificar al Estado conforme lo establece el Art. 2A de la Ley Núm. 104”. Rosario Mercado v. ELA, supra, pág. 573. De no ajustarse a nuestras directrices, el reclamante pierde su derecho a ir contra el Estado.
*414Volvemos a explicar, como lo hicimos recientemente en Rosario Mercado u. ELA, supra, que en un principio la Ley Núm. 104 no dictaba requisito de notificación alguno.(20) No fue hasta 1966 que el legislador insertó esta obligación, preocupado porque el Estado tuviese la oportunidad de co-nocer, oportunamente, la información sobre los hechos que generaban la causa de acción.(21) Id. Tan patente designio legislativo nos conduce a imprimirle eficacia a la exigencia procesal de la notificación y, en ese sentido, velar por su fiel cumplimiento.
Los tribunales tienen discreción para prorrogar los términos de cumplimiento estricto, mas no les corresponde hacerlo automáticamente. Soto Pino v. Uno Radio Group, 189 DPR 84 (2013); Lugo v. Suárez, 165 DPR 729 (2005). El que sea un término de cumplimiento estricto evita la irreflexión judicial que limita el derecho de la parte agraviada a resarcir el daño y concede oportunidad a los tribunales de conocer el caso, así como proveer justicia, según lo requieran las circunstancias del caso. Meléndez Gutiérrez v. E.L.A., 113 DPR 811 (1983).
A base de lo anterior, los foros judiciales solo podrán aplazar o eximir su fiel cumplimiento cuando la parte de-*415muestre que en efecto: (1) existe justa causa para la dila-ción o el incumplimiento, y (2) ofrece bases fácticas razo-nables que justifican la tardanza o el incumplimiento. Soto Pino v. Uno Radio Group, supra; Lugo v. Suárez, supra. Si la parte concernida no cumple ambas exigencias, el tribunal carece de discreción para excusar su conducta. Id. Se-gún hemos expresado, “[d]eberá demostrarse la existencia de una causa justa con explicaciones concretas y particula-res, debidamente evidenciadas, que le permitan al tribunal concluir que la tardanza o la demora ocurrió por alguna circunstancia especial razonable. No podrá acreditarse la existencia de justa causa con excusas, vaguedades o plan-teamientos estereotipados”. (Escolios omitidos y énfasis en el original). Lugo v. Suárez, supra, págs. 738-739. Véanse, además: Rosario Mercado v. ELA, supra, pág. 567; Soto Pino v. Uno Radio Group, supra, pág. 92.
B. Teoría cognoscitiva del daño
Con el fin de poder determinar cuándo comienza a trans-currir el término de noventa días para notificar al Estado, utilizaremos por analogía la teoría cognoscitiva del daño. En Puerto Rico hemos abordado el problema de la prescripción extintiva conforme a esta doctrina. Véanse: Allende Pérez v. García, 150 DPR 892 (2000); Colón Prieto v. Géigel, 115 DPR 232 (1984). El legislador integró al requisito de notifi-cación de la Ley de Pleitos contra el Estado el principio com-prendido en los Arts. 1868 y 1869 de nuestro Código Civil, infra, sobre la teoría cognoscitiva del daño.
Específicamente, el Art. 1868 (31 LPRA see. 5298), expresa que las acciones para exigir responsabilidad extracontractual prescriben al año desde que el agraviado conoció el daño. Asimismo, el Art. 1869 (31 LPRA sec. 5299), indica que el término prescriptivo para toda clase de acciones, cuando no exista disposición especial que especifique otra cosa, partirá desde el día en que éstas pudieron ejercitarse.
*416Interpretando el alcance de estas disposiciones a la luz de la teoría cognoscitiva del daño, este Tribunal ha expresado que el punto de partida del periodo prescriptivo comienza desde que el agraviado: (1) supo del daño, o razonablemente debió conocerlo; (2) quién fue su autor, y (3) desde cuándo éste conoce los elementos necesarios para ejercitar efectivamente la acción. Santiago v. Ríos Alonso, 156 DPR 181 (2002).(22) Véase, además, Vega v. J. Pérez & Cía., Inc., 135 DPR 746 (1994). Lo antes dicho nos permite deducir que el término para ejercer una acción no comienza a transcurrir desde que sucede el daño, sino desde que el agraviado conoce todos los elementos necesarios para iniciar una reclamación.
Entendemos que los preceptos discutidos se adaptan perfectamente al proceso de determinar el inicio del periodo de noventa días, por lo cual concluimos que la fecha para el cómputo del término en el cual existe el deber de notificar al Estado, es aquella que cumple con los requisitos esbozados aplicables al inicio del término prescriptivo. Rivera Encarnación v. E.L.A., 113 DPR 383 (1982). El punto de partida del término de noventa días Impuesto por la Ley Núm. 104 para notificar al Estado, no es necesariamente cuando ocurre la alegada conducta lesiva. Id.; Figueroa v. E.L.A., 113 DPR 327 (1982). Esta obligación nace desde que el agraviado conoce del daño, o razonablemente debió conocerlo, quién lo causó, así como los detalles necesarios para *417poder iniciar efectivamente su reclamación. Rivera Prudencio v. Mun. de San Juan, 170 DPR 149 (2007); Rivera Encarnación v. E.L.A., supra; Figueroa v. E.L.A., supra.
El momento en que se conoce o debió conocerse el daño es materia de prueba e interpretación judicial, debido a la multiplicidad de circunstancias que inciden en el conoci-miento del daño. Galib Frangie v. El Vocero de P.R., 138 DPR 560 (1995); Rivera Encarnación v. E.L.A., supra. Si bien parecería un asunto simple, el análisis sobre dicho término y sus efectos jurídicos requiere ponderar, entre otros elementos, la naturaleza o tipo de daños en relación a los hechos en cuestión. Rivera Prudencio v. Mun. de San Juan, supra; Rivera Encarnación v. E.L.A., supra.
C. Daños continuados
Entre la categoría de daños relevantes a la discusión, se encuentran los daños continuados. Los daños continuados son aquellos producidos por
[...] uno o más actos culposos o negligentes imputables al actor, coetáneos o no, que resultan en consecuencias lesivas ininterrumpidas, sostenidas, duraderas, sin interrupción, uni-das entre sí, las cuales al ser conocidas hacen que también se conozca —por ser previsible— el carácter continuado ininte-rrumpido de sus efectos, convirtiéndose en ese momento en un daño cierto compuesto por elementos de un daño actual (aquel que ya ha acaecido), y de daño futuro previsible y por tanto cierto. Santiago v. Ríos Alonso, supra, pág. 190, citando a Brau del Toro, op. cit., Vol. II, pág. 648.
Los daños continuados son el resultado de un acto ilícito como unidad y no de una pluralidad de actos particulares. Brau del Toro, op. cit., Vol. II, pág. 648, citando a J. Santos Briz, La responsabilidad civil, 2da ed., Madrid, Ed. Montecorvo, 1977, pág. 836. Como consecuencia, este tipo de daños exige analizar detenidamente el carácter progresivo de la causa que los provoca. Por su naturaleza continua, progresiva e ininterrumpida, cada evento representa una conducta lesiva, relacionada o atada entre *418sí, capaz de generar un resultado definitivo. Rivera Prudencio v. Mun. de San Juan, supra. De ahí que el término prescriptivo inicia desde que ocurre el último de los actos o el resultado definitivo. Id.
Los daños que surgen de la instigación de un proceso judicial malintencionado, son daños continuos. En este caso, la naturaleza del proceso penal produce una serie de daños en cada etapa de este, relacionados entre sí, cuyo efecto es sujetar a la persona, intencionalmente, a los vejámenes del sistema acusatorio. Los daños se configuran por la progresión de eventos aislados, “que unidos entre sí configuran un patrón de comportamiento que procura un particular estado de aprehensión en la [persona] perjudicada [...]”. Umpierre Biascoechea v. Banco Popular, 170 DPR 205, 219 (2007) (Sentencia) (voto de conformidad de la Juez Asociada Señora Rodríguez Rodríguez). Cuando el procedimiento penal culmina a favor del acusado, surge el resultado definitivo que posibilita ejercitar la causa de acción.
D. La notificación del fallo en el proceso penal
La controversia concerniente a este recurso nos obliga a discutir aspectos medulares de nuestro ordenamiento pro-cesal penal. El fallo y la sentencia son dos figuras jurídicas distintas que suelen confundirse y hasta entremezclarse. Pueblo v. Silva Colón, 184 DPR 759 (2012). Hemos inter-pretado que cuando el legislador utiliza la palabra senten-cia en el contexto de los mecanismos postconvicción provis-tos por el ordenamiento procesal penal, ello incluye el fallo condenatorio. 34 LPRA Ap. II; Pueblo v. Silva Colón, supra; Pueblo v. Rodríguez Meléndez, 150 DPR 519 (2000).
El fallo es el pronunciamiento que hace el juzgador respecto a la culpabilidad o absolución del acusado, mientras que la sentencia es el dictamen del tribunal en cuanto a la pena o sanción a imponerse basado en la previa determinación de culpabilidad. 34 LPRA Ap. II. El tribunal *419pronunciará ambos dictámenes en sesión pública, y como regla general, en presencia del acusado, haciéndolos cons-tar en el registro de causas criminales y en las minutas del tribunal en el término prescrito en las reglas. 34 LPRAAp. II, Rs. 163 y 165. En cuanto a los casos que se ventilan por tribunal de derecho, el fallo lo constituye la propia provi-sión del juzgador. 34 LPRAAp. II, R. 160.
Tomando en cuenta lo anterior, “[n]o hay duda de que el fallo es la determinación que pone fin a la cuestión central —culpabilidad o inocencia de un acusado— en un procedimiento penal”. (Enfasis suplido). Pueblo v. Rodríguez Meléndez, supra, pág. 524. Los efectos de un fallo son variados y están anticipados en las leyes. Id. Así, pues, en caso de que proceda un fallo absolutorio, según la Regla 164 de Procedimiento Criminal, 34 LPRAAp. II, ello supone el fin de la causa criminal.(23) Una absolución en los méritos constituye una determinación final y firme, capaz de impedir un ulterior proceso por mandato constitucional en contra de la doble exposición. Art. II, Sec. 11, Const. PR, LPRA, Tomo 1; Emda. V, Const. EE. UU., LPRA, Tomo 1. Véanse, además: Pueblo v. Sánchez Valle et al., 192 DPR 594 (2015); Pueblo v. Santos Santos, 189 DPR 361 (2013); Pueblo v. Martinez Torres, 126 DPR 561 (1990). Es decir, si el juzgador emite un fallo absolutorio tras un juicio en su fondo esa determinación, de ordinario, es final e inapelable. Pueblo v. Rivera Rivera, 117 DPR 283 (1986); E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y de Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, Secs. 16.2 y 16.3, págs. 368-370 y 408. Contrario a una acción civil, el Pueblo está impedido de revisar esa decisión. (24)
*420Existe una diferencia sustancial en este respecto entre los procesos de naturaleza civil y criminal. En el procesa-miento criminal, como norma general, las determinaciones en cuanto a la culpabilidad o la pena se dictan en corte abierta y en presencia misma del acusado y de su abogado, razón por la cual los términos para cuestionar dichas de-terminaciones comienzan a partir de ese momento y no desde el archivo en autos de la copia de la notificación.(25) Exposición de Motivos, Ley Núm. 140-2013; 32 LPRAAp. V, R. 46; 34 LPRAAp. II. Véase, además, Pueblo v. Pacheco Armand, 150 DPR 53 (2000). Esta característica del pro-ceso criminal difiere del proceso civil, cuyo término análogo para proceder en alzada comienza desde el archivo en autos de copia de la notificación escrita de las determinaciones.(26) 32 LPRAAp. V. En la etapa en que el juzgador dicta el fallo o la sentencia, los acusados
[...] de ordinario están presentes, asistidos de abogado [...] por lo que, desde el punto de vista del debido pro-ceso de ley, no hay reparo a que el término [...] que éstos tienen para radicar su escrito de apelación co-mience a contarse desde que se dicta [el fallo o] la sentencia, por cuanto quedan notificados el mismo día. (Enfasis suplido). Pueblo en interés menor J.M.R., 147 DPR 65, 76 (1998), citando a Pueblo ex rel. R.S.R., 121 DPR 293, 301 (1988).
En conclusión, todo acusado posee el derecho a estar presente en cada incidencia del juicio criminal, inclu-*421yendo en el acto de pronunciamiento del fallo. Pueblo v. Lourido Pérez, 115 DPR 798 (1984); Pueblo v. Bussman, 108 DPR 444 (1979); Chiesa Aponte, op. cit., 1993, Vol. III, See. 33.3, pág. 535. Esta protección de estirpe constitucio-nal está comprendida en las Reglas 58, 165 y 243 de Pro-cedimiento Criminal.(27) 34 LPRA Ap. II. Por lo tanto, a diferencia del proceso civil, la presencia del acusado en el juicio y el dictamen del juzgador en corte abierta, constitu-yen la notificación adecuada que exige la naturaleza del trámite por virtud del debido proceso de ley.
r*H l — H HH

Discusión

Según explicamos, la Ley Núm. 104 establece que el Es-tado no responde por conducta intencional de sus emplea-dos en el cumplimiento de sus labores oficiales. Por esta razón, queda inmune ante reclamaciones de persecución maliciosa. De otra parte, el Estado sí podría responder, aunque medien actos intencionales, si coexiste conducta negligente no cobijada por su inmunidad. Conforme expre-samos en el acápite anterior, no pasaremos juicio sobre si las alegaciones de responsabilidad civil extracontractual del Gobierno por negligencia en el presente caso tienen mérito o no. Confinaremos el análisis a la cuestión estric-tamente procesal según planteada por el Peticionario.
Por lo tanto, debemos determinar a partir de qué mo-mento comienza el término de noventa días que requiere la *422Ley Núm. 104 para notificar al Estado la intención de re-clamarle daños por negligencia asociada a supuestos actos de persecución maliciosa por parte de sus funcionarios.
Los Recurridos proponen que la notificación se efectuó en los noventa días en que supieron del daño, es decir, desde el archivo en autos de copia de la notificación del fallo absolutorio el 6 de diciembre de 2011. De otro lado, el Gobierno insiste en que no le notificaron oportunamente, ya que el término para hacerlo iniciaba desde el dictamen del fallo de absolución en corte abierta, el 24 de octubre de 2011. El foro de instancia avaló la postura de los señores Martínez y Toro. Razonó que la controversia trabada era de daños continuos, por lo que el agraviado conoció del daño cuando se verificó el último de los actos o se produjo el resultado definitivo. Concluyó que en el caso ante sí, por tratarse de una causa de acción fundamentada en actos de persecución maliciosa, el resultado definitivo se obtuvo con la notificación escrita de la sentencia, lo que impidió el ejercicio efectivo del derecho a reclamar hasta ese momento.
Aplicando los criterios dispuestos en la Regla 40 de su Reglamento, el Tribunal de Apelaciones denegó el certio-rari presentado por el Peticionario. Juzgó correcta la inter-pretación del derecho efectuada por el tribunal de instan-cia, y al igual que dicho foro, coligió que los Recurridos conocieron efectivamente el daño con el archivo en autos de copia de la notificación de la Sentencia y que a partir de ese evento procesal comenzaron a transcurrir los noventa días para cursar el aviso formal al Estado.
Por estar en desacuerdo con el análisis anterior, el Go-bierno planteó ante este Tribunal que el foro apelativo in-termedio erró al concluir que los Recurridos notificaron oportunamente al cuerpo político su intención de demandarle. Tras analizar la controversia y los fundamen-tos aplicables, entendemos que el Peticionario tiene la ra-*423zón, por lo que revocamos la determinación del foro apela-tivo intermedio.
A. Comienzo de los noventa días
Como explicáramos previamente, en los casos en que se reclaman daños como consecuencia de un proceso criminal suscitado intencional y maliciosamente, la causa de acción se configura cuando el agraviado establece que: (1) el de-mandado instituyó o instigó una causa criminal intencio-nal y maliciosamente; (2) sin causa probable; (3) concluyó el proceso penal favorable al demandante, y (4) ello le pro-vocó daños. Por considerarse lesiones de naturaleza continua, el término prescriptivo de una acción en daños bajo el palio de la figura de persecución maliciosa comienza cuando culmina la causa criminal, de manera final y firme, a favor del demandante. Es a partir de ese evento especí-fico que la persona perjudicada por el proceso penal alega-damente malicioso tiene ante sí, pues los conoce, todos los elementos necesarios para ejercitar efectivamente su dere-cho a ser resarcido. Los fundamentos en los que descansa este resultado versan sobre la naturaleza misma de algu-nas figuras del proceso criminal.
Las exigencias legales de origen constitucional fijan el alcance y el contenido de la notificación del fallo en el pro-cesamiento penal de los acusados. De ordinario, requieren que las determinaciones sobre la culpabilidad del acusado sean dictadas en corte abierta y en presencia, tanto del acu-sado como de su representante legal. Esta notificación verbal activa el plazo disponible para que el acusado presente alguno de los mecanismos postcondena disponible para im-pugnar la determinación de culpabilidad del tribunal, tales como la apelación o la reconsideración del fallo de culpabilidad. A diferencia del proceso civil, la naturaleza misma del proceso penal, así como del derecho libertario implicado, torna innecesaria la notificación escrita, dando por enterada a la persona imputada del delito de la deter-*424minación del juzgador desde el preciso momento en que ésta se dicta en corte abierta.(28) Además del carácter particular de la notificación en el proceso penal, es importante consi-derar el efecto de una absolución sobre la finalidad de este cauce.
El fallo absolutorio en sus méritos constituye una deci-sión final, firme e inapelable sobre la culpabilidad de un imputado. 34 LPRA Ap. II, R. 164; Pueblo v. Rodríguez Meléndez, supra; Pueblo v. Rivera Rivera, supra. Esta deter-minación tiene el alcance de vedar cualquier intento de exponer al ciudadano absuelto a un proceso ulterior, gra-cias a la garantía constitucional contra la doble exposición. Art. II, Sec. 11, Const. PR, LPRA, Tomo 1. Este principio legal que impregna de finalidad al fallo absolutorio, ade-más de marcar el inicio del término prescriptivo para in-coar una acción de daños, justifica que la persona agra-viada tenga el deber de notificarle al Estado su intención de demandarle en los noventa días de conocido este dicta-men, sin la necesidad de esperar la notificación escrita del fallo.(29) No tiene por qué ser diferente.
En síntesis, según los hechos que figuran en autos, la causa de acción por negligencia relacionada a eventos de alegada persecución maliciosa quedó establecida cuando el proceso penal culminó favorablemente con la absolución de los señores Martínez y Toro. El tribunal de instancia informó su fallo en corte abierta el 24 de octubre de 2011. Ese dictamen representó el fin del cauce penal, capaz de impedir un procedimiento ulterior en contra de los Recurridos en relación con los mismos hechos delictivos por los que fueron juzgados. Por encontrarse en sala, los señores Martínez y Toro conocieron la disposición del trámite *425penal ese mismo día. Dada la naturaleza del proceso criminal, el dictamen en corte abierta y en presencia de éstos sirvió de notificación adecuada de la determinación judicial en cuanto a la no culpabilidad o inocencia de éstos. Es a partir de ese evento procesal, no desde que el foro juzgador produce la notificación escrita, que se establece el último elemento de la causa de acción y la parte afectada adquiere conocimiento efectivo del alegado daño. Por lo tanto, a par-tir de ese momento comienza a transcurrir, no tan solo el término prescriptivo, sino además el término de noventa días para cumplir con su deber de notificar al Estado su intención de demandarle. Rivera Encarnación v. E.L.A., supra.
De otra parte, el lenguaje incorporado en la Ley de Plei-tos contra el Estado es análogo al utilizado en el Art. 1868 del Código Civil, supra, al disponer que las acciones deri-vadas de la culpa o la negligencia prescriben por el trans-curso de un año “desde que lo supo el agraviado”. Rivera Encarnación v. E.L.A., supra. A base a lo planteado, reite-ramos que la fecha en que inicia el término en el que existe el deber de notificar al soberano, no es necesariamente desde que ocurre la conducta lesiva. Id.; Figueroa v. E.L.A., supra. Más bien es aquella en que efectivamente el perjudi-cado supo que tenía una reclamación contra el Estado o razonablemente debió haberlo sabido. Rivera Encarnación v. E.L.A., supra; Figueroa v. E.L.A., supra. En este caso, la fecha que sirvió de punto de partida para el cómputo del término en el que existe el deber de notificar al Estado, es aquella que cumple con los requisitos esbozados aplicables al inicio del término prescriptivo. Esta es la única interpre-tación razonable de la frase integrada en el Artículo 2A de la Ley Núm. 104. Figueroa v. E.L.A., supra.
Colegimos pues, que los Recurridos adquirieron conoci-miento efectivo de todos los elementos atinentes a su causa de acción basada en negligencia el 24 de octubre de 2011, cuando el juez dictó el fallo absolutorio en corte abierta. *426Tenían noventa días, a partir de esa fecha, para notificar formalmente al Estado su intención de reclamar por los hechos alegados en la Demanda. No obstante, estos notifi-caron al Gobierno, por conducto del Secretario de Justicia, el 3 de febrero de 2012, fuera del plazo legal para así ha-cerlo, por lo que solo nos resta determinar si éstos ofrecie-ron alguna razón justificando su retraso.(30)
B. Justa causa
El requisito de notificación es de cumplimiento estricto, lo que admite aplazar o eximir su fiel cumplimiento. Por ello, la parte que incumple la exigencia procesal deberá demostrar justa causa para su demora, ofreciendo explica-ciones detalladas, específicas y concretas que nos permitan ponderar, si en efecto, concurren las circunstancias extra-ordinarias capaces de excusar su conducta. Berrios Román v. E.L.A., supra. Aunque la justa causa exonera de los au-tomatismos asociados a los plazos de naturaleza jurisdic-cional, no tiene el efecto de “una liberación absoluta de los términos expresos del estatuto. S[o]lo tiene el efecto mo-mentáneo de eximir de su cumplimiento mientras ella subsista”. Rodríguez Sosa v. Cervecería India, 106 DPR 471, 483 (1977). Véase, además, Berríos Román v. E.L.A., supra, pág. 562.
Al indagar los argumentos esgrimidos, los Recurridos aducen que el trámite del proceso penal constituye causa suficiente para exonerarles de la fiel observancia del requi-sito de notificación, ya que, según alegaron, el Estado tiene el control de la información recopilada producto de la in-vestigación, los expedientes, los testigos y toda la prueba pertinente al caso criminal. Consistentes con el marco doctrinal expuesto, entendemos que apoyan su defensa en con-clusiones de derecho y argumentos estereotipados, despro-vistos de especificidad, sin bases fácticas razonables sobre *427las cuales podamos ponderar, si en efecto, procedía o no relevarlos de la aplicación rigurosa del requisito de notificación. No nos colocaron en posición de valorar qué información específica en poder del Estado torna innecesa-ria la oportuna notificación sobre los actos torticeros alega-dos en la Demanda.
Los señores Toro y Martínez cargaban con el peso de acreditar la justa causa. No corresponde a este Tribunal escudriñar las circunstancias del caso para determinar si existe justificación razonable por la que no están obligados a notificar oportunamente al Estado. El hecho de que se haya llevado a cabo un proceso penal contra los aquí Recu-rridos, de por sí, no les exime de su responsabilidad de notificarle al Estado su intención de demandarle, dentro del término legal. Resolver lo contrario, tendría el efecto de derogar el requisito de notificación de la Ley Núm. 104, para toda persona que entable una reclamación en daños contra el Estado como resultado de un proceso criminal, en abierta contradicción con la intención legislativa.
Aunque podamos tomar conocimiento de los procesos ju-diciales contra los Recurridos, existen circunstancias par-ticulares en este caso que inciden negativamente en los intereses del Estado. No podemos perder de perspectiva que el cauce criminal que origina este pleito civil inició el 16 de marzo de 2009 y culminó el 24 de octubre de 2011, lo que de por sí constituye tiempo suficiente para afectar la disponibilidad y confiabilidad de la información y los testigos. (31) Otras circunstancias propias al funcionamiento del sistema gubernamental y que minan la oportunidad que debe tener el Estado de investigar, alegar y defenderse lo son: los cambios de administración, la movilización de personal, las reorganizaciones y la disponibilidad de los expedientes. Todos estos factores obran en perjuicio de los intereses del Estado y justificaron la inclusión del requisito *428de notificación en la Ley Núm. 104. Ante la situación de hechos presentada, el propósito inherente a la oportuna notificación mantiene plena vigencia por el riesgo de des-aparición de la prueba, la dificultad para corroborarla y la posibilidad de tomar medidas correctivas contra los su-puestos empleados involucrados.
Insistimos que uno de los propósitos de notificar al titular del Departamento de Justicia en el breve tiempo de noventa días, es proveerle la información pertinente sobre la alegada conducta lesiva del Estado o de sus funciona-rios, de manera que pueda cumplir, cabal y oportuna-mente, con su obligación de investigar los hechos. Esa in-formación, además del ángulo de la investigación, no son materia del cauce penal; su fin no es el mismo. Es impor-tante que el Secretario de Justicia cuente con la oportuni-dad de recopilar toda la información pertinente para colo-car al Estado en posición de tomar una decisión respecto a la reclamación en su contra, conforme lo dispone la Ley Núm. 104.
Finalmente, es meritorio enfatizar que la naturaleza y propósito del proceso penal son distintos a los del proceso civil. Ambos trámites judiciales requieren elementos pro-batorios particulares. En el procedimiento criminal el Pueblo intenta probar la culpabilidad de un acusado más allá de duda razonable. A diferencia de lo anterior, en una re-clamación civil en daños por persecución maliciosa, es el demandante quien debe establecer, por preponderancia de la prueba, los requisitos relacionados a una acción civil extracontractual. Por último, deben establecerse, bajo el mismo estándar de prueba, los actos negligentes por los cuales estaría expuesto a responder el Estado. Estas exi-gencias no se cumplen necesariamente con la evidencia en poder del Estado recopilada en el cauce penal.
Los elementos del delito que forman parte esencial de un proceso penal tampoco satisfacen los requisitos proba-torios de un proceso civil en el que se alega negligencia del *429Estado, asociada a la alegada persecución maliciosa por parte de sus funcionarios, ni proveen la información nece-saria para defenderse de este tipo de acción. Las alegacio-nes de una reclamación de esta índole deben estar susten-tadas en bases fácticas que permitan al juzgador evaluar la procedencia de la causa de acción con el estándar proba-torio mencionado. En un proceso civil esto es responsabili-dad inequívoca de la parte demandante, quien ostenta el peso de la prueba.
Reafirmamos que el mero hecho de que el Estado cuente con cierta información producto de un proceso criminal contra los Recurridos, no resulta, de por sí, suficiente para excusar su tardanza al notificar su intención de demandar al Estado. Igualmente, reafirmamos que el requisito de notificación que integra la Ley Núm. 104 responde a una política pública clara dirigida a velar por los intereses del Estado. Este fundamento nos impone el deber de vigilar su fiel cumplimiento y conferirle plena validez, así como eficacia al mismo. Por lo tanto, según el Art. 2A de la Ley Núm. 104, recae en el demandante la obligación de ofrecer explicaciones razonables acerca de su tardanza en notificar al Estado.

Reiteramos, que las explicaciones propuestas por los Re-curridos son estereotipadas, desprovistas de especificidad e incapaces de tornarse en justificación adecuada que condone su demora. Tampoco resultan suficientes para estable-cer una de las circunstancias excepcionales en las cuales la intención de la Ley Núm. 104 pierde su propósito y no jus-tifica la estricta aplicación del requisito de notificación. Los señores Toro y Martínez notificaron al Estado pasados los noventa días de conocer el alegado daño al escuchar el fallo absolutorio dictado en corte abierta. No lograron establecer justa causa para su inobservancia del requisito de notifica-ción, según provisto en el Art. 2A de la Ley de Pleitos contra el Estado. Por estas razones, no procede su reclamación y 
*430
corresponde desestimar la causa de acción contra el Estado.

> H — i
Por los fundamentos que anteceden, revocamos la Reso-lución del Tribunal de Apelaciones y desestimamos la causa de acción que presentaron los señores Martínez y Toro contra el Gobierno por incumplir con el requisito de notificación dispuesto en el Art. 2A de la Ley Núm. 104. Se devuelve el caso al Tribunal de Primera Instancia para la continuación de los procedimientos de conformidad a lo aquí dispuesto.

Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez y la Jueza Asociada Señora Pabón Charneco concurrieron con el resultado sin opinión escrita. El Juez Asociado Señor Estrella Martínez disintió con una opinión escrita, a la cual se unió la Jueza Presidenta Señora Fiol Matta.

 El Ministerio Público imputó al señor Toro haber infringido los Arts. 262 (soborno) y 283 (introducción de objetos a un establecimiento penal) del Código Penal de 2004 (33 LPRA sees. 4890 y 4911) (derogados), respectivamente, así como el Art. 3.2(c) de la Ley de Ética Gubernamental de 1985 (3 LPRA see. 1822) (derogada), por supuestamente introducir un teléfono celular y un cargador eléctrico a la Institución Penal de Ponce Principal y recibir $300 a cambio, mientras fungía como oficial del Departamento de Corrección y Rehabilitación.
De otro lado, los Fiscales presentaron cargos contra el señor Martínez por violar los Arts. 403(b) y 406 de la Ley de Sustancias Controladas de 2007 (24 LPRA sees. 2403 y 2406, respectivamente, los Arts. 262 (soborno) y 283 (introducción de objetos a un establecimiento penal) del Código Penal de 2004, supra, y el Art. 3.2(c) de la Ley de Ética Gubernamental de 1985, supra. El Ministerio Público adujo que el señor Martínez, siendo funcionario del Departamento de Corrección y Rehabilitación, a cambio de $800 introdujo sustancias controladas a la Institución Penal Ponce Principal, con la intención de distribuirlas.


 Específicamente, el foro de instancia halló no culpable al señor Martínez de violación a los Arts. 302(C) de la Ley de Ética Gubernamental y al Art. 262 del Código Penal de 2004, supra. Asimismo, encontró al señor Toro no culpable de viola-ción al Art. 3.2(c) de la Ley de Ética Gubernamental, supra, y al Art. 283 del Código Penal de 2004, supra. La demanda nada dispone sobre la violación al Art. 262 del Código Penal del 2004, supra, imputada al señor Toro.


 En el expediente de este caso no surge con claridad la fecha en que los Recurridos notificaron formalmente al Estado su intención de demandar. Aunque las alegaciones y documentos señalan que éstos realizaron el trámite pertinente el miér-coles, 1 de febrero de 2012, en el recibo postal aparece la fecha del viernes, 3 de febrero de 2012. Además, en la Réplica a la solicitud de reconsideración, los Recurri-dos admiten haber cursado la notificación al Secretario de Justicia el 3 de febrero de 2012, la cual fue recibida tres días más tarde. Apéndice, pág. 58.


 El Peticionario alegó que la causa de acción de los señores Martínez y Toro estaba prescrita, ya que el término para demandar había comenzado a transcurrir desde el 16 de marzo de 2009, cuando inició el proceso penal en contra de los Recurridos. Apéndice, pág. 103. No obstante, retiró este planteamiento a nivel apelativo. Petición de certiorari, pág. 4 esc. 6.


 El Gobierno planteó, como segundo error, lo siguiente:
“Erró el Tribunal de Apelaciones al determinar que la parte demandante noti-ficó oportunamente al Secretario de Justicia de su intención de demandar al E.L.A.”. Petición de certiorari, pág. 6.


 Cabe destacar que, aunque no lo señala como error, el Gobierno en su Alegato discute y cuestiona ante este Foro la suficiencia de las alegaciones de negligencia por parte de los Recurridos. No obstante, es norma asentada en la práctica apelativa que todo recurso tiene que señalar, discutir y fundamentar los errores atribuidos al foro apelado o recurrido, a los efectos de colocar al foro revisor en posición de evaluar y atender adecuadamente los asuntos que le son planteados. Ortiz v. Holsum, 190 DPR 511 (2014). Los tribunales revisores deben circunscribir su labor a atender solo los errores que se le presentan en un recurso apelativo. Por lo tanto, el error omitido o no discutido se tendrá como no puesto. Morán v. Martí, 165 DPR 356 (2005).
De otro lado, el Peticionario cuestiona por primera vez ante nosotros estas ale-gaciones de negligencia en el trámite judicial. Sin embargo, como es bien sabido, nuestro derecho es rogado. Por tal razón, los foros apelativos están impedidos de resolver planteamientos ajenos, que no fueron presentados ante los tribunales infe-riores, a menos que ello evite una injusticia manifiesta. Ortiz v. Holsum, supra; E.L.A. v. Northwestern Selecta, 185 DPR 40 (2012). En este caso, estamos imposibi-litados de resolver en primera instancia asuntos no presentados ante el Tribunal de Apelaciones. Ortiz v. Holsum, supra.
Circunscribimos nuestra faena revisora a considerar únicamente el segundo error alegado en la Petición de certiorari por parte del Gobierno. A los efectos de atender el error señalado, asumimos, según surge de ciertas alegaciones de la De-manda, que los Recurridos pudieron haber tenido una causa de acción por negligen-cia vinculada a los alegados actos intencionales de persecución maliciosa, sin entrar a juzgar en esta etapa los méritos de las alegaciones como pretendió el Peticionario.


 En estos casos, responden los empleados o funcionarios del Estado en su capacidad personal. Leyva et al. v. Aristud et al., 132 DPR 489, 497 esc. 4 (1993).


 Esta causa de acción fue reconocida por este Tribunal, hace poco más de un siglo, en Parés v. Ruiz, 19 DPR 342 (1913).


 La acción civil por persecución maliciosa persigue promover el uso adecuado de los mecanismos judiciales y extender un remedio a las personas que han sido objeto de procesos infundados y con motivos impropios. L. Kossis, Malicious Prosecution Claims in Section 1983 Lawsuits, 99 Va. L. Rev. 1635-1636, 1638 y 1649 (2013). Pretende, asimismo, proteger la integridad del sistema de justicia del abuso de aquellos que intentan aprovecharse de su maquinaria para hostigar y causar daños. J.T. Ryan, Jr., Malicious Prosecution Claims Under Section 1983: Do Citizens Have Federal Recourse?, 64 Geo. Wash. L. Rev. 776, 779 (1996). Por último, y no menos importante, salvaguarda el interés libertario de los individuos contra procesos judiciales incoados con el fin ulterior de hostigar, abusar y causar mal. H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. JTS, 1986, Vol. I, pág. 109.


 El estudio doctrinal propone que la absolución del demandante no es prueba prima facie de la ausencia de causa probable, ni una conclusión sobre la inocencia del acusado, por lo que sería menester volver a juzgar la culpabilidad del perjudicado durante el proceso civil. Brau del Toro, op. cit, Vol. I, pág. 111.


 La Ley Núm. 104 sufrió una enmienda importante por medio de la Ley Núm. 121 de 24 de junio de 1966, cuando el legislador añadió el requisito de notifi-cación al Secretario de Justicia como condición previa a la presentación de una de-manda contra el Estado. Ley Núm. 121 de 24 de junio de 1966 (1966 Leyes de Puerto Rico 396).


 Este requisito es inaplicable a las reclamaciones en que la responsabilidad torticera del Estado está cubierta por una póliza de seguro. 32 LPRA sec. 3077a(e). Por otra parte, los incisos (c) y (d) del Art. 2A de la Ley Núm. 104 prevén ciertas circunstancias en las que el agraviado no está sujeto al término de noventa días, como es el caso de las personas menores de edad o con cierta incapacidad física o mental.


 Loperena Irizarry v. E.L.A., 106 DPR 357 (1977).


 Acevedo v. Mun. de Aguadilla, 153 DPR 788 (2001); Méndez et al. v. Alcalde de Aguadilla, 151 DPR 853 (2000).


 Meléndez Gutiérrez v. E.L.A., 113 DPR 811 (1983).


 Cortés Román v. E.L.A., 106 DPR 504 (1977).


 Insurance Co. of P.R. v. Ruiz, 96 DPR 175 (1968).


 Passalacqua v. Mun. de San Juan, 116 DPR 618 (1985).


 El profesor José Julián Álvarez sintetizó acertadamente la trayectoria ju-risprudencial de este requisito procesal, de la manera siguiente:
“[0]riginalmente se aplicaba este requisito estrictamente a favor del Estado, pero paulatinamente se le ha ido quitando mucho del rigor a su interpretación. Ini-cialmente el Tribunal resolvió que, aunque no es de naturaleza jurisdiccional, este requisito sería de cumplimiento estricto, por lo que, entre otras cosas, hay que noti-ficar al Secretario [de Justicia] directamente y no basta que éste se entere por otros medios. Pero muy pronto el Tribunal comenzó a aplicar la excepción de ‘justa causa’ con gran laxitud, con lo que el supuesto ‘cumplimiento estricto’ parecía haberse con-vertido en un lema sin consecuencias. [...] El Tribunal de Berrios reconoció esta tendencia pero, como corresponde en un sistema en el que el legislador sienta la política pública, igualmente reconoció que el requisito de notificación existe y debe ser aplicado en circunstancias apropiadas”. (Escolios omitidos y énfasis suplido). J.J. Alvarez González, Responsabilidad civil extracontractual, TI Rev. Jur. UPR 603, 627 (2008).


 En este caso resolvimos que “el hecho de que una persona se encuentre recluida bajo la custodia del Estado en una institución carcelaria, no constituye de por sí y automáticamente la justa causa que exige la ley para eximir del requisito de notificación. Tal realidad no es una excepción a la norma”. Rosario Mercado v. ELA, 189 DPR 561, 563 (2013).


 El Informe de la Comisión de lo Judicial de la Cámara de Representantes, sobre el P. de la C. 492, de 12 de abril de 1966, Sesión Ordinaria, 5ta Asamblea Legislativa, expresó lo siguiente:
“En muchos casos y por diversas razones, las acciones se radican cuando ya está [por] finalizar el término y ocurre que el Estado, por el tiempo transcurrido desde que ocurrieron los alegados daños, se encuentra con problemas de falta de informa-ción o información deficiente en cuanto a los hechos y a[u[n con la circunstancia de la reorganización de una agencia o dependencia como resultado de lo cual se han extra-viado los récords que hacen referencia al accidente u origen de los daños, así como con el movimiento de testigos presenciales, cuyo paradero se ignora al momento en que se notifica de la acción, todo ello en perjuicio de la oportunidad amplia que debe tener el Estado para hacer las alegaciones correspondientes y establecer las defensas en estos casos”. (Énfasis suplido). 20 (Núm. 67) Diario de Sesiones de la Asamblea Legislativa (Cámara), T. 2, pág. 845 (1966).


 La postergación del término prescriptivo a tenor de la teoría cognoscitiva del daño, supone que el agraviado no sabía, ni podía saber quién es el responsable. López v. Autoridad de Carreteras, 133 DPR 243 (1993). Debe haber un elemento fáctico que impida conocer quién es el autor de la conducta lesiva. Id. Si el desconocimiento es consecuencia de la desidia, es decir, de la falta de investigación o diligencia por parte del agraviado, entonces no procede el requisito sobre la identidad del autor que recoge la doctrina liberal relativa a la normativa de prescripción. Id. Véase, además, COSSEC et al. v. González López et al., 179 DPR 793 (2010).
Debemos aclarar que en López v. Autoridad de Carreteras, supra, no descarta-mos la aplicación de la teoría cognoscitiva del daño en contextos apropiados donde estuviese en controversia el momento específico en que surge el deber de notificar a una entidad municipal o estatal. En ese caso no estaban presentes los elementos materiales que impedían a la demandante conocer el autor del daño. Id.


 La Regla 164 de Procedimiento Criminal, 34 LPRAAp. II, dispone, en lo pertinente, que el acusado declarado absuelto, deberá ser puesto inmediatamente en libertad o cancelarse la fianza, según proceda.


 El propio esquema reglamentario dispone como fundamento para desesti-mar la acusación o denuncia, que el imputado haya sido absuelto del delito por el *420cual se pretende procesarlo. 34 LPRAAp. II, R. 64(e).


 Esta norma general puede variar, cuando, por ejemplo, el acusado inte-rrumpe el término para apelar al presentar un mecanismo posterior a la sentencia. Ello conlleva que el término para recurrir transcurra a partir de la notificación es-crita de la resolución del mecanismo interpuesto. 34 LPRAAp. II, Rs. 193 y 194. Es preciso destacar que si la persona no está presente en la lectura de sentencia, a pesar de haber sido debidamente citada, se procederá a dictarla, ya que se presume como una ausencia voluntaria. Pueblo v. Lourido Pérez, 115 DPR 798 (1984).


 gn ¡os procedimientos de naturaleza civil la notificación escrita de una sen-tencia pone en marcha los términos para recurrir en alzada y, como norma general, adviene final y firme a los treinta días después de ser notificada. 32 LPRAAp. V, R. 52.2.


 La Regla 243(a) de Procedimiento Criminal, 34 LPRA Ap. II, fija el derecho de los acusados de delito grave a asistir, tanto a la lectura de acusación, así como al juicio.
“El derecho de todo acusado a estar presente en toda etapa del juicio tiene raíces tanto en el Derecho común, Snyder v. Massachusetts, 291 U.S. 97 (1934), como en la cláusula de confrontación de la Enmienda Sexta [de] la Constitución de Estados Unidos, la cual se aplica a los estados a través de la Enmienda Decimocuarta. Illinois v. Allen, 397 U.S. 337 (1970). Las fuentes en Puerto Rico son la citada Enmienda Sexta y el Art. II, Secs. 7 y 11 de la Constitución del Estado Libre Asociado de Puerto Rico”. Pueblo v. Lourido Pérez, supra, pág. 801.


 La naturaleza expedita del proceso, también limita las notificaciones escri-tas durante el encauzamiento penal. Pueblo v. Pacheco Armand, 150 DPR 53 (2000).


 Recordemos que este análisis aplica en la medida en que el demandante haga imputaciones de negligencia contra el Estado o funcionarios relacionadas con la actuación intencional enmarcada en el proceso penal.


 Los noventa días vencían el 22 de enero de 2012. Sin embargo, por no ser éste un día hábil, el término se extendió hasta el lunes, 23 de enero de 2012.


 La información en cuanto a los hechos también se peijudica por el movi-miento de los testigos, su paradero, así como el recuerdo de éstos.